RENDERED: MARCH 12, 2021; 10:00 A.M.
                          NOT TO BE PUBLISHED

                  Commonwealth of Kentucky
                              Court of Appeals
                                 NO. 2018-CA-1643-MR


ANGELIKA KASEY; MICHELE NEWTZ;
CHRISTINA TOBIN; JULIA SHARP;
AND TLC RESCUE – TERESA’S
LEGACY CONTINUES, INC.                                                      APPELLANTS



                  APPEAL FROM FRANKLIN CIRCUIT COURT
v.                HONORABLE PHILLIP J. SHEPHERD, JUDGE
                          ACTION NO. 18-CI-00006



ANDREW BESHEAR
AND RYAN QUARLES                                                               APPELLEES


                                        OPINION
                                       AFFIRMING

                                      ** ** ** ** **

BEFORE: CALDWELL, DIXON, AND L. THOMPSON, JUDGES.

CALDWELL, JUDGE: Angelika Kasey, Michele Newtz,1 Christina Tobin, Julia

Sharp, and TLC Rescue – Teresa’s Legacy Continues, Inc. (collectively


1
  There appears to be some discrepancy as to whether Michele Newtz is suing as an individual
or on behalf of the corporation Fiona’s Legacy. The complaint lists Michele Newtz on behalf of
Fiona’s Legacy while the notice of appeal simply lists Michele Newtz. The distinction has no
“Appellants”), appeal the opinion and order of the Franklin Circuit Court

dismissing their complaint against Governor Andrew Beshear2 and Commissioner

of Agriculture, Ryan Quarles (collectively “Appellees”). After careful review, we

affirm.

                 FACTUAL AND PROCEDURAL BACKGROUND

                The focus of this lawsuit is on KRS3 Chapter 258, Animal Control and

Protection. Relevant to this case are KRS 258.095 (definitions for KRS 258.095 to

258.500), KRS 258.117 (creates the Animal Control Advisory Board), KRS

258.119 (creates the animal control and care fund and sets forth the requirements

for counties to qualify for funds), and KRS 258.195 (pertains to the employment or

appointment of animal control officers and the establishment and maintenance of

animal shelters). To distinguish these from the remaining statutes in the chapter,

we will refer to them collectively as the “animal shelter statutes.”4




bearing on the outcome of this case; however, because the notice of appeal refers to Michele
Newtz individually, we will also do so.
2
  Suit was originally filed against former Governor Matthew Bevin. In February 2020, we
entered an order granting Governor Beshear’s motion to be substituted as a party in Governor
Bevin’s stead. The record was amended to reflect the substitution.
3
    Kentucky Revised Statutes.
4
  With some exceptions, the remainder of the statutes in KRS Chapter 258 pertain to rabies,
vaccinations, and euthanasia.
                                              -2-
                In January 2018, the Appellants, as citizens and taxpayers of

Kentucky, filed suit against the Appellees for their alleged failure to monitor or

enforce compliance with the animal shelter statutes. More specifically, the

Appellants alleged

                [s]ince the enactment of the [animal shelter statutes], the
                [Appellees] have failed and refused to monitor or enforce
                the laws leaving them largely useless and of no import.
                The evidence will show only 12% of Kentucky’s 120
                counties are in compliance with the [animal shelter
                statutes] while over 50% are in violation of three (3) or
                more parts of the [animal shelter statutes]. Major
                problems existent [sic] include but are not limited to pet
                overpopulation leading to crowded shelters, insufficient
                work force at shelters, and lack of education of shelter
                personnel. Additionally, a number of shelters are
                inadequate as a result of aging and poorly maintained
                facilities built with inappropriate materials that cannot be
                properly cleaned and disinfected; poor ventilation; lack
                of appropriate veterinary care; and lack of appropriate
                quarantine areas.

(Record (R.) at 4.)

                The Appellees filed a motion to dismiss per CR5 12.02(a) and (f) in

lieu of an answer. They made a number of arguments as to why their motion was

appropriate; however, most relevant for purposes of this appeal was the argument

that the Appellants lacked standing. In February 2018, the circuit court conducted

a hearing on the Appellees’ motion. At the time, the court voiced concern about its



5
    Kentucky Rules of Civil Procedure.
                                            -3-
ability to grant the Appellants’ requested relief. Regardless, the court set a briefing

schedule giving the Appellants the opportunity to respond.

             In their response, the Appellants claimed to have standing because

they suffered actual damage. Also, they claimed to have “a real and substantial

interest in the outcome” of the case because they used “substantial post-tax funds

to provide services the state and counties should otherwise be funding,” thereby

unjustly enriching the Commonwealth. (R. at 47.) Attached to the Appellants’

response was a study whose purported goal was “to assess current conditions in

Kentucky’s county shelters and determine the degree of compliance with Kentucky

shelter laws.” (R. at 50.) It concluded that a majority of Kentucky’s animal

shelters were not compliant with existing laws and two major factors contributing

to this are a lack of funding and unsatisfactory laws. (R. at 71-72.) Notably, the

Appellants did not assert in their response that the animal control and care funds

are being mishandled or misappropriated.

             After the Appellees filed a reply, the Appellants filed a notice of

submission, and neither party requested additional briefing or oral argument. In

October 2018, the circuit court issued its opinion and order wherein it dismissed

the Appellants’ complaint because they lacked standing and had presented a

nonjusticiable political question. This appeal followed.




                                          -4-
                                        ANALYSIS

              The threshold issue before us is whether the Appellants have

constitutional standing to pursue this suit in circuit court. Matters of constitutional

standing are reviewed de novo. Overstreet v. Mayberry, 603 S.W.3d 244, 251-52

(Ky. 2020).

              In 2018, the Kentucky Supreme Court formally adopted the Lujan6

test “as the constitutional standing doctrine in Kentucky[.]” Commonwealth

Cabinet for Health and Family Services, Department of Medicaid Services v.

Sexton, 566 S.W.3d 185, 196 (Ky. 2018). The Court stated

              at bottom, for a party to sue in Kentucky, the initiating
              party must have the requisite constitutional standing to
              do so, defined by three requirements: (1) injury, (2)
              causation, and (3) redressability. In other words, [a]
              plaintiff must allege personal injury fairly traceable to the
              defendant’s allegedly unlawful conduct and likely to be
              redressed by the requested relief.

Id. (quotation marks and footnotes omitted). Although we affirm the opinion and

order of the circuit court, because it did not apply this test to the case sub judice,

we must do so now.

              First, the Appellants must demonstrate they have suffered a personal

injury. An injury has been defined as “[t]he violation of another’s legal right, for



6
  Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61, 112 S. Ct. 2130, 119 L. Ed. 2d 351
(1992).
                                              -5-
which the law provides a remedy; a wrong or injustice.” Injury, BLACK’S LAW

DICTIONARY (11th ed. 2019).

             To establish the first requirement, an injury must be
             concrete, particularized, and actual or imminent; fairly
             traceable to the challenged action; and redressable by a
             favorable ruling. For an injury to be particularized, it
             must affect the plaintiff in a personal and individual way.
             This means the plaintiff personally has suffered some
             actual or threatened injury. For an injury to be concrete,
             it must actually exist.

Overstreet, 603 S.W.3d at 252 (internal quotation marks and footnotes omitted).

             As citizens and taxpayers in Kentucky, the Appellants assert they

have a right to the enforcement of Kentucky laws. This right, they suggest, has

been violated by the Appellees’ failure to enforce the animal shelter laws.

Additionally, they argue they have “far more ‘skin in the game’ than the average

citizen” because “they contributed substantial funds and time to provide services

the state and counties should otherwise be funding.”

             To begin, we cannot say that the failure to enforce Kentucky laws is

the type of concrete and particularized injury contemplated by the Court when it

adopted the Lujan test. The only reason this case becomes particularized to the

Appellants is because they voluntarily decided to expend their personal time and

resources to care for stray and abandoned animals, although they were under no

legal obligation to do so. The Appellants have not provided us with any Kentucky



                                         -6-
case law allowing a party to assert standing due to a voluntary injury.7 We decline

to expand the doctrine of standing to include such a theory.

               The Appellants also asserted standing as taxpayers. In Overstreet v.

Mayberry, where the Court dealt exclusively with the injury element of standing,

the Court explained that taxpayers in Kentucky have been permitted to sue the

government or its agents “on behalf of themselves . . . to challenge the propriety of

city, county, or state tax or expenditure of public funds,” or “on behalf of the

Commonwealth as a matter of equity[.]” Overstreet, 603 S.W.3d at 263-65. Given

the Appellants’ pleadings, specifically the allegations above, it appears they

attempted to gain standing under the first theory.

               The Court alluded that the cases where taxpayers had successfully

obtained standing on behalf of themselves were those where

               taxpayers [sought] to enjoin the imposition of an illegal
               tax or expenditure of public funds or to compel


7
  The Appellants cited to Humane Society of the United States v. The United States Postal
Service, 609 F.Supp.2d 85 (D.D.C. 2009), as support for their position. In that case, the Humane
Society challenged the United States Postal Service’s (USPS) distribution of a magazine that
promoted chicken fighting. The USPS argued the Humane Society lacked standing because it
was a voluntary organization and its injury was voluntarily inflicted. In an effort to show it had
standing, the Humane Society attached an affidavit and articles indicating that the circulation of
the publication increased its expenditure of funds for emergency services. The Court concluded
“[the Humane Society’s] decision to dedicate time and resources to [reducing illegal animal
fighting] may be a voluntary budgetary decision, but if the need to care for animals on an
emergency basis is increased by USPS’s circulation of [the publication], then the financial injury
to the Humane Society is neither voluntary nor self-inflicted.” Id. at 91. While we may have
been persuaded by this theory of standing, at least for the Appellant, TLC Rescue, the Appellants
did not attempt to put forth any evidence indicating TLC’s decision to budget additional monies
was the result of the Appellees’ actions.
                                               -7-
             compliance with certain statutory or constitutional
             requirements attached thereto.

Id. at 263-64. However, the Appellants did not allege in the circuit court that the

funds made available through the animal shelter laws were being illegally

expended. In a footnote in their reply brief for this Court, the Appellants stated

“[o]f significant note and concern are distributions made in obvious contravention

of KRS 258.119[.]” Also, attached to their reply was a series of spreadsheets

purporting to reflect the dispersal of grant funds. We are not permitted to review

an argument for the first time on appeal. We have said repeatedly

             we will not allow appellants, under the guise of
             ‘developing’ an argument raised in the trial court, to feed
             one can of worms to the trial judge and another to the
             appellate court.

Grundy v. Commonwealth, 25 S.W.3d 76, 84 (Ky. 2000) (internal quotation marks

and footnote omitted). Thus, the Appellants failed to show they suffered the type

of injury required to demonstrate standing.

             Considering the Appellants need to successfully meet all elements of

the Lujan test to have constitutional standing, we need not proceed with our

analysis. However, because further analysis may prove insightful, we will

continue.

             If the Appellants had pled a particularized injury, the Appellants

would have needed to show the Appellees were the cause of their injury. In other


                                         -8-
words, the injury must be “fairly traceable to the defendant’s allegedly unlawful

conduct.” Sexton, 566 S.W.3d at 196. Here, the Appellants argued that their

injury was a result of the Appellees’ failure to monitor and enforce compliance

with the animal shelter laws.

             This is problematic for two reasons. Again, we note that the

Appellants’ chose to spend their time and resources rescuing animals; they had no

legal obligation to do so. If the Appellants had not chosen to pursue this cause, no

matter how noble, there would be no injury particular to the Appellants.

             Additionally, the animal shelter statutes do not vest enforcement

power with the Governor or the Commissioner of Agriculture. KRS 258.117

creates the Animal Control Advisory Board (ACAB) and attaches it to the

Department of Agriculture for administrative purposes. The purpose of the ACAB

is to

             evaluat[e] applications for and [review] disbursements
             from the animal control and care fund, create[e] training
             programs, and other duties relating to animal control and
             care in the counties of the Commonwealth.

KRS 258.117(1). The ACAB is further instructed to “promulgate administrative

regulations to carry out the provisions of this section.” Id.

             KRS 258.119 creates the animal control and care fund (the “Fund”)

and sets forth the terms for how the Fund is to be funded, spent, and distributed to

the counties. Further, it states that if the counties have received funds and failed to
                                          -9-
follow the terms of the statute, then the money must be refunded to the Department

of Agriculture. KRS 258.119(5). Again, oversight of the distribution of the Fund

was given to the ACAB; however, the responsibility to establish and enforce these

programs was granted to “[t]he governing body of each county” and animal control

officers. KRS 258.195(1).

             The only action required of the Governor is to appoint the members of

the ACAB, and we can find no statutory obligation imposed upon the

Commissioner of Agriculture. KRS 258.117(2). Thus, even if we were to

acknowledge that the Appellants’ injuries were not self-inflicted, we cannot say the

cause of those injuries was the Governor or the Commissioner of Agriculture’s

failure to enforce the animal shelter statutes.

             Had the Appellants established the first two elements of the Lujan

test, they would have lastly needed to show their injury was “likely to be redressed

by the requested relief.” Sexton, 566 S.W.3d at 196. The Appellants requested the

following relief:

             [D]eclaratory judgment that the Defendants[’] of lack
             financing for, oversight of, and enforcement of the
             statutory requirements of Kentucky’s county animal
             shelters is in conflict with the Kentucky Constitution and
             KRS 258 et seq.

             ....



                                          -10-
               That the Court declare the respective rights and duties of
               the parties and enter judgment declaring the Plaintiffs
               have been and are being denied rights as citizens of this
               Commonwealth to the enforcement of laws of this
               jurisdiction.

               That mandamus issue to the Governor of the
               Commonwealth of Kentucky requiring him to
               recommend to the General Assembly of Kentucky, either
               at its next regular session or at a special session, that the
               General Assembly enact legislation pertaining to the
               animal shelters required by the [animal shelter statutes]
               to obtain necessary compliance therewith and
               enforcement including but not limited to adequate
               training, monitoring, and enforcement mechanisms.

               That mandamus issue to the Governor of the
               Commonwealth of Kentucky and the Commissioner of
               Agriculture to take all necessary and appropriate action
               to assure the laws set forth in KRS 258 et seq. are
               faithfully executed.

(R. at 3-5.) The circuit court correctly held that it could not grant this requested

relief because it blatantly violates the separation of powers doctrine. As the circuit

court so aptly stated

               while these goals may be worthy and laudable, they
               present public policy questions that are within the
               province of the legislature, not the judiciary. The
               solution to the problem presented in the [c]omplaint is to
               enact better legislation, not to impose reform of the status
               quo concerning animal shelters by judicial fiat.

(R. at 123.)




                                           -11-
             As a final point, we note that, at its core, this case concerns animal

rights. The statutes at issue in this case, and others within the chapter, set forth

standard guidelines for the humane care of stray and abandoned animals. The

Appellants asserted that this standard, while inadequate, has not been met in the

majority of Kentucky counties. Unfortunately, standing requirements have made it

difficult for animal rights activists to enforce animal protections. Varu

Chilakamarri, Taxpayer Standing: A Step Toward Animal-Centric Litigation, 10

ANIMAL L. 251, 252 (2004). While some of our sister states have addressed the

issue of standing in animal rights cases differently, Kentucky does not appear to

have considered it. In the case sub judice, the Appellants have attempted to show

standing via their status as citizens and taxpayers of Kentucky. Perhaps, given the

right facts and circumstances, one could obtain such standing. However, for the

reasons set forth above, we cannot say the Appellants have properly pled it here.

                                   CONCLUSION

             For the foregoing reasons, we affirm the October 26, 2018 opinion

and order of the Franklin Circuit Court.

             ALL CONCUR.




                                           -12-
BRIEFS FOR APPELLANTS:     BRIEF FOR APPELLEES:

Nolia G. Batey             M. Stephen Pitt
Katie Brophy               S. Chad Meredith
Julia W. Springsteen       Matthew F. Kuhn
Louisville, Kentucky       Joseph A. Bilby
                           Frankfort, Kentucky




                         -13-